     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 1 of 11                    FILED
                                                                                  2020 Apr-03 PM 03:54
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

REGINALD WHITE, JR.,                          )
AIS #251345,                                  )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )     CIVIL ACTION NO.
                                              )     5:19-CV-750-MHH-HNJ
LIEUTENANT ERIC W. HINES, and                 )
OFFICER SCOTT A. SCHUTTINGA,                  )
                                              )
      Defendants.                             )

                               SPECIAL REPORT

      COME NOW Defendants, Lieutenant Eric W. Hines and Officer Scott A.

Schuttinga, by and through undersigned counsel, and pursuant to this Court’s order

of December 10, 2019 (Doc. 8), hereby submit the following Special Report as

follows:

                                     PARTIES

      1.     Plaintiff, Reginald White (“inmate White”), is an inmate with the

Alabama Department of Corrections (“ADOC”) and is currented incarcerated in the

Limestone Correctional Facility in Harvest, Alabama Inmate White was incarcerated

at Bibb Correctional Facility in Brent, Alabama (“Bibb”) at all times material hereto.

      2.     Defendant, Eric W. Hines (“Lt. Hines”), is employed with ADOC as a

Correctional Lieutenant at Bibb.
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 2 of 11




       3.     Defendant, Scott A. Schuttinga (“Officer Schuttinga”), is employed

with ADOC as a Correctional Officer at Bibb.

                                   ALLEGATIONS

       The Plaintiff, inmate White, alleges that a “bed roster” was conducted by

multiple officers in the B-dorm at Bibb on April 14, 2019. (Doc. 1 at 4). It was

announced that anyone not assigned to that dorm was to come forward, to which

inmate White complied. (Doc. 1 at 4). As he was being escorted out of the dorm,

Officer Schuttinga told inmate White to place his hands on the wall to be searched,

and inmate White again complied. During the search, inmate White was told to pull

his pants down so that his shorts could be searched. (Doc. 1 at 4). Officer Schuttinga

testified via his affidavit that this allegation is untrue. (Exhibit B, Affidavit of Officer

Schuttinga). As inmate White’s shorts were being searched, he felt as if his legs were

being snatched out from under him, which caused him to barely move his hands off

the wall and look down. (Doc. 1 at 4). At that point, Officer Schuttinga stood up and

said “Didn’t I tell you to put your hands on the wall?” and threw a punch at inmate

White. (Doc. 1 at 4). Officer Schuttinga did not punch inmate White nor did he make

the statement “Didn’t I tell you to put your hands on the wall?” of which inmate

White accused him. (Ex. B). Inmate White began screaming for assistance from

nearby Sergeants before he blacked out. (Doc. 1 at 4). After being placed in hand

cuffs, inmate White was “snatched up” by Lieutenant Hines and aggressively pulled

                                             2
      Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 3 of 11




by the arm out of B-dorm, with his pants and shorts still down around his ankles.

(Doc. 1 at 5). Lt. Hines denies that he snatched inmate White up in an aggressive

manner. (Exhibit C, Affidavit of Lt. Hines). Inmate White was having trouble

walking and asked if someone would pull his pants up, but Hines refused the request,

instead stating to inmate White “Didn’t I tell you to walk boy?”. (Doc. 1 at 5). Lt.

Hines testified via his affidavit that he did not refuse a request from inmate White to

pull up his pants. (Ex. C). Further, Lt. Hines did not tell inmate White to walk nor

did he call him “boy”. (Ex. C). When inmate White objected to that language,

Lieutenant Hines sprayed him directly in the eyes with mace and beat him across the

knees with a baton, causing him to fall. (Doc. 1 at 5). Lt. Hines did spray inmate

White with Sabre Red, but denies the allegations that he beat him across the knees

with his baton (Ex. C). Inmate White was taken to the infirmary where he was

decontaminated and where it was discovered that his knees were swollen and bruised

and that he had a hole in his right leg. (Doc. 1 at 5). Inmate White seeks

compensatory damages and injunctive relief. (Doc. 6 at 6).

                           DEFENDANTS’ EXHIBITS


 1.    Exhibit A –      Institutional Records

 2.    Exhibit B –      Affidavit of Officer Schuttinga

 3.    Exhibit C –      Affidavit of Lt. Hines



                                          3
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 4 of 11




4.    Exhibit D –      Relevant Medical Records;


                           STATEMENT OF FACTS

      On April 14, 2019, Officer Schuttinga was the assigned Healthcare Rover on

A-night shift. (Exhibit A, Institutional Records, Incident Report p.1). At

approximately 8:09 p.m., while assisting with institutional bed roster in B-Dorm Bay

4, Officer Schuttinga observed inmate White exiting B-Dorm Bay 4. (Ex. A, p.1).

Officer Schuttinga gave inmate White a direct order to turn around for a routine pat

search. (Ex. A, p.1, Ex. B). Inmate White complied. (Ex. A, p.1). During the pat

search, inmate White became combative turning around towards Officer Schuttinga

in an aggressive manner, grabbing Officer Schuttinga by the arm and pinning Officer

Schuttinga against the glass of B-Dorm Bay 4. (Ex. A, p.1; Ex. B). (Ex. A, p.1). Lt.

Hines, who was present on the scene, called “code red” via handheld radio. (Ex. A,

p.1; Ex. B). Sgts. Andrew Cutts and Willie Penn, along with four other officers, were

all present on the scene and responded to this incident. (Ex. A, p.1). Officers King

and Bart took inmate White to the ground. (Ex. A, p. 1; Ex. B). Officer King gave

inmate White a direct order to cease his negative actions. (Ex. A, p.1). Inmate White

refused to comply with the order given, forcing himself to his feet, continuing to

behave in an aggressive manner. (Ex. A, p.1). Sgt. Cutts conducted a two on one

takedown from the rear on inmate White. (Ex. A, p.1). Sgt. Cutts gave inmate White

a direct order to cease his negative actions to be handcuffed. (Ex. A, p.1). Inmate

                                         4
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 5 of 11




White complied. (Ex. A, p.1). Lt. Hines properly handcuffed and began to escort

inmate White to the Healthcare Unit (“HCU”) to be medically assessed. (Ex. A, p.1).

Upon escorting inmate White to the HCU, inmate White continued to behave in an

unruly aggressive manner snatching away from Lt. Hines. (Ex. A, p.1). Lt. Hines

delivered a one second burst of his assigned Sabre Red to inmate White’s face to

gain control. (Ex. A, p.1 Ex, C). Lt. Hines gave inmate White a direct order to cease

actions. (Ex. A, p.1; Ex, C). Inmate White refused by attempting to kick staff. (Ex.

A, p.1; Ex. C). Lt. Hines delivered several baton strikes to inmate White’s right lower

leg area. (Ex. A, p.1; Ex C). Lt. Hines gave inmate White a direct order to cease his

negative behavior. (Ex. A, p.1; Ex, C). Inmate White complied with the order given.

(Ex. A, p.1; Ex. C). All force ceased. (Ex. A, p.1; Ex. C). Inmate White was escorted

to the HCU where he was decontaminated and medically assessed. (Ex. A, p.1). No

serious injuries were noted and x-rays of Inmate White’s knees confirmed that there

was no injury to his knees. (Ex. A, p.1; Body Chart, p.5).


                              LEGAL ARGUMENT

                  Eighth Amendment: Alleged Excessive Force

      In Hudson v. McMillian and Whitley v. Albers, the U.S. Supreme Court set

the standards under which an Eighth Amendment excessive force claim must be

analyzed. To succeed in proving correctional officers’ use of force was

unconstitutional, a plaintiff must show: (1) that subjectively, the defendants acted

                                          5
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 6 of 11




maliciously or sadistically to cause harm to the plaintiff; and (2) the plaintiff suffered

injury that was objectively harmful enough to establish a constitutional violation.

Hudson v. McMillian, 503 U.S. 1, 8 (1992). In making this determination, the Court

considers the following five factors: (1) the extent of the injury suffered; (2) the need

for application of force; (3) the relation between the need for force and the amount

of force actually used; (4) the threat reasonably perceived; and (5) any efforts to

temper the severity of a forceful response. Whitley v. Albers, 475 U.S. 312, 321

(1986). Applying these factors to the above referenced facts and documented

injuries, inmate White cannot meet the objective component.

      To establish that correctional officers acted with a sufficiently culpable state

of mind, a plaintiff must show that force was applied “maliciously and sadistically

to cause harm,” amounting to an “unnecessary and wanton infliction of pain.”

Whitley v. Albers, 475 U.S. 312, 320 (1986). On the other hand, if “force was

applied in a good faith effort to maintain or restore discipline,” as it was here, then

the officers acted correctly and there was no constitutional violation. Hudson v.

McMillian, 503 U.S. 1 (1992).

      Inmate White cannot show that subjectively Defendants acted maliciously or

sadistically to cause him harm. Given inmate White’s above referenced aggressive

and combative behavior, any alleged force was “applied in a good faith effort to

maintain or restore discipline,” Defendants acted correctly and there is no


                                            6
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 7 of 11




constitutional violation. Hudson v. McMillian, 503 U.S. 1 (1992). Thus, inmate

White’s excessive force claim is without merit.


            Eleventh Amendment Immunity and Sovereign Immunity

       To the extent inmate White has named Defendants including, in their official

capacity, Defendants are absolutely immune from suit for damages. Walker-El v.

Naphcare Med. Servs., Inc., 432 F.Supp.2d 1264, 1268 (S.D. Ala. 2006) citing

Harbert Int'l, Inc. v. James, 157 F.3d 1271, 1277 (11th Cir. 1998). The Eleventh

Amendment to the United States Constitution provides that “[t]he judicial power of

the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by citizens of another

state, or by citizens or subjects of any foreign state.” The Amendment therefore not

only bars suits against a state by citizens of another state, but it also bars suits against

a state by that state’s own citizenry. See Edelman v. Jordan, 415 U.S. at 663, 94 S.

Ct. at 1347 and Hans v. Louisiana, 134 U.S. 1, 13-15, 10 S. Ct. 504 (1890). The

Eleventh Amendment also prohibits suit against state officials and employees where

the state is the real, substantial party in interest. See Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 101-02, 104 S. Ct. 900, 908-09, 79 L.Ed.2d 67

(1984). “For example, if a lawsuit seeks to order the state officer to pay funds

directly from the state treasury for the wrongful acts of the state, then the state is the

real party in interest and the Eleventh Amendment bars the suit.” Summit Medical

                                             7
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 8 of 11




Associates, P.C. v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999). This suit is in reality

a suit against the State. Thus, Defendants are absolutely immune from damages

liability and the claims against each of them in their official capacity are due to be

dismissed.


                 Qualified Immunity and State-Agent Immunity

      Defendants, in their individual capacities, are also immune from suit by virtue

of qualified immunity and state-agent immunity. As stated by the Eleventh Circuit,

“[q]ualified immunity protects government officials from civil trials and liability

when their conduct in performing discretionary functions ‘violates no clearly

established statutory or constitutional rights of which a reasonable person would

have known.’” Wilson v. Blankenship, 163 F.3d 1284, 1288 (11th Cir. 1998),

quoting Lassiter v. Alabama A & M Univ. Bd. of Trustees, 28 F.3d 1146, 1149 (11th

Cir. 1994) (en banc). As explained infra, Defendants’ alleged acts or omissions have

not violated any established constitutional or statutory rights. Further, Defendants’

alleged acts or omissions consist of discretionary functions, and because their actions

do not violate any clearly established constitutional or statutory rights, they are

protected by qualified immunity. Pinkney v. Davis, 952 F. Supp. 1561 (M.D. Ala.

1997) (holding that wardens, deputy warden, and other prison officials were entitled

to qualified immunity). The Eleventh Circuit has also held that “[p]rison officials

have ‘wide-ranging deference in the adoption and execution of policies and practices

                                           8
     Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 9 of 11




that in their judgment are needed to preserve internal order and discipline and to

maintain institutional security.’” Wilson, 163 F.3d at 1295. In addition, Defendants

are entitled to state agent immunity to the extent inmate White may have alleged any

state law causes of action. See Adams v Franklin, 111 F. Supp.2d 1255(M.D. Ala.

2000); Davis v Purcell, 2014 WL 988596 (N.D. Ala).


                Respondeat Superior Liability is not applicable.

      It is well established that supervisory officials are not liable under § 1983 for

the alleged unconstitutional acts of their subordinates based on respondeat superior

or vicarious liability. See Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003).

Thus, inmate White fails to state a claim against these Defendants, to the extent he

is attempting to hold them liable based on a respondeat superior theory of liability.

      Supervisory liability may occur, however, either when the supervisor

personally participates in the alleged unconstitutional conduct or when there is a

causal connection between the actions of a supervising official and the alleged

constitutional deprivation. Id. This connection may also be established “when a

history of widespread abuse puts the responsible supervisor on notice of the need to

correct the alleged deprivation, and he fails to do so, or when a supervisor’s custom

or policy ‘result[s] in deliberate indifference to constitutional rights' or when facts

support ‘an inference that the supervisor directed the subordinates to act unlawfully

or knew that the subordinates would act unlawfully and failed to stop them from

                                          9
    Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 10 of 11




doing so.’ Id. (Wayne v. Jarvis, 197 F.3d 1098, 1105 (11th Cir. 1999)). There is

no such evidence to that effect here. Therefore, inmate White’s claims against these

Defendants are subject to dismissal.

                                  CONCLUSION

      Summary judgment is proper if the pleadings, affidavits and documents

submitted to the court show that there is no genuine issue of material fact. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249-250 (1986). This case is ripe for summary

judgment because there is no genuine issue of material fact as to the Plaintiff, inmate

White’s claims. Therefore, the Defendants are entitled to judgment as a matter of

law and inmate White’s claims are due to be dismissed.

                                        Respectfully submitted,


                                        STEVE MARSHALL
                                        ATTORNEY GENERAL


                                        /s/ Neva C. Conway
                                        Neva C. Conway
                                        Assistant Attorney General
                                        Counsel for Defendants




                                          10
    Case 5:19-cv-00750-MHH-HNJ Document 14 Filed 04/03/20 Page 11 of 11




OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 (T)
(334) 353-8400 (F)
Neva.Conway@AlabamaAG.gov


                         CERTIFICATE OF SERVICE

      I certify that I have on April 3, 2020, filed the foregoing Motion for Extension

using the Court’s CM/ECF electronic filing system. I further certify that I have

mailed a copy of the foregoing to the following non-CM/ECF participants by placing

the same in U.S. First Class Mail, postage prepaid and properly addressed to the

following:

      Reginald White, Jr., AIS #251345
      W.E. Donaldson Correctional Facility
      100 Warrior Lane
      Bessemer, AL 35023

                                       /s/ Neva C. Conway
                                       OF COUNSEL




                                         11
